NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circ11it
MIDTRONICS, INC.,
Plain,tiff-Appellee,
V.
AURORA PERFORMANCE PRODUCTS LLC
(DOING BUSINESS AS ARGUS ANALYZERS) AND
BPPOWER, INC.,
Defendants-Appellants. '
2011-1589
Appeal from the United States District Court for the
Northern District of Il1in0is in case n0. 06-CV»3917, Judge
Mi1ton I. Shadur.
ON MOTION
ORDER
The parties jointly move to stay the briefing schedule
pending district court action be10W, or in the alternative,
for a 60-day extension of time for Midtronics, Inc. to file
its principal brief

MlDTRONlCS V. AURORA PERFORMANCE 2
Upon consideration thereof
IT ls 0RDEREl) THAT:
(1) The motion to stay the briefing schedule is denied
(2) The motion for an extension of time is granted
FoR THE CoURT
NOV 14 2011 131 Jan H0rba1y
Date J an Horbaly
Clerk
cc: Craig M. Scott, Esq.
J ames R. Burdett, Esq. FlLED
U.S. CU\lHT OF APPFJ\LS FOR
529 ms FE0ERAL clFeculT
NOV 14 2011
.lAN HDRBALY
CLEHK